Exhibit 10.27

PATENT PURCHASE AGREEMENT

This PATENT PURCHASE AGREEMENT (this “Agreement”) is entered into, as of the
Effective Date (defined below), by and between NeoMagic Corporation, a Delaware
corporation, with an office at 3250 Jay Street, Santa Clara, CA 95054 (“Seller
1”) and NeoMagic Israel Ltd., with an office at Belt Adar, 7 Glboral Israel St.,
POB 8506 New Industrial Zone, Netanya 42504, Israel (“Seller 2”) (Seller 1 and
Seller 2, individually and collectively, “Seller”) and Faust Communications
Holdings, LLC, a Delaware limited liability company, with an address at 1209
Orange Street, Wilmington, DE 19801 (“Purchaser”). The parties hereby agree as
follows:

 

1. BACKGROUND

1.1 Seller owns certain provisional patent applications, patent applications,
patents, and/or related foreign patents and applications.

1.2 Seller wishes to sell to Purchaser all right, title, and interest in such
patents and applications and the causes of action to sue for infringement
thereof and other enforcement rights.

1.3 Purchaser wishes to purchase from Seller all right, title, and interest in
the Assigned Patent Rights (defined below), free and clear of any restriction,
liens, claims, and encumbrances.

 

2. DEFINITIONS

“Abandoned Assets” means those specific provisional patent applications, patent
applications, patents and other governmental grants or issuances listed on
Exhibit C (as such list may be updated by written agreement of the parties based
on Purchaser’s review pursuant to paragraph 3.1).

“Affiliate” means, with respect to Seller, any entity that controls, is
controlled by or is under common control with Seller. The term “control” means
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of an entity, whether through the ownership of
voting securities, by contract or otherwise.

“Assigned Patent Rights” means the Patents and the additional rights set forth
in paragraph 4.2.

“Assignment Agreements” means the agreements assigning ownership of the Assigned
Patent Rights and-the Abandoned Assets from the inventors and or prior owners to
Seller.

“Common Interest Agreement” means an agreement, in the form set forth on Exhibit
E, setting forth terms under which Seller and Purchaser will protect certain
information relating to the Patents under the common interest privilege.

“Docket” means Seller’s list or other means of tracking information for the
prosecution or maintenance of the Patents throughout the world, including,
without limitation, the names, addresses, email addresses, and phone numbers of
prosecution counsel and agents, and information relating to deadlines, payments,
and filings, which list or other means of tracking information is current as of
the Effective Date.



--------------------------------------------------------------------------------

“Effective Date” means the date set forth as the Effective Date on the signature
page of this Agreement.

“Executed Assignments” means both the executed and notarized Assignment of
Patent Rights in Exhibits B-1 and B-2, the executed Assignment of Rights in
Certain Assets in Exhibit C, each as signed by a duly authorized representative
of Seller, and the additional documents Seller may be required to execute and
deliver under paragraph 5.3.

“Knowledge” means the actual knowledge of the employees of the respective
entity, as of the Effective Date and as of the Closing.

“Live Assets” means the provisional patent applications, patent applications,
and patents listed on Exhibits A, B-1 and B-2 (as such lists may be updated by
written agreement of the parties based on Purchaser’s review pursuant to
paragraph 3.1).

“Patents” means, excluding the Abandoned Assets, all (a) Live Assets;
(b) patents or patent applications (i) to which any of the Live Assets directly
or indirectly claims priority, (ii) for which any of the Live Assets directly or
indirectly forms a basis for priority, and/or (iii) that were co-owned
applications that incorporate by reference, or are incorporated by reference
into, the Live Assets; (c) reissues, reexaminations, extensions, continuations,
continuations in part, continuing prosecution applications, requests for
continuing examinations, divisions, and registrations of any item in any of the
foregoing categories (a) and (b); (d) foreign patents, patent applications and
counterparts relating to any item in any of the foregoing categories (a) through
(c), including, without limitation, certificates of invention, utility models,
industrial design protection, design patent protection, and other governmental
grants or issuances; and (e) any items in any of the foregoing categories
(b) through (d) whether or not expressly listed as Live Assets and whether or
not claims in any of the foregoing have been rejected, withdrawn, cancelled, or
the like. For the sake of clarity, “Patents” will not be deemed to include any
trademark rights, copyright interests, or trade secret rights (except to the
extent such trade secret is embodied in an unpublished pending patent
application included within the Live Assets).

“Primary Warranties” means, collectively, the representations and warranties of
Seller set forth in Exhibit H, Section I, paragraphs A through E, of this
Agreement.

“Prosecution History Files” means all files, documents and tangible things, as
those terms have been interpreted pursuant to rules and laws governing the
production of documents and things, constituting, comprising or relating to the
investigation, evaluation, preparation, prosecution, maintenance, defense,
filing, issuance, registration, assertion or enforcement of the Patents that are
in Seller’s custody or control.

“Security Interest Addendum” means an agreement, in the form of attached Exhibit
F, pursuant to which Seller will grant to Purchaser a first priority security
interest in the Assigned Patent Rights to secure Seller’s payment and
performance obligations under this Agreement.

“Transmitted Copy” has the meaning set forth in paragraph 8.11.

 

3. TRANSMITTAL, REVIEW, CLOSING CONDITIONS AND PAYMENT

3.1 Transmittal. Within twenty (20) calendar days following the later of the
Effective Date or the date Purchaser receives a Transmitted Copy of this
Agreement executed by Seller, Seller will send to Purchaser, or its legal
counsel, as directed by Purchaser, the items

 

Page 2



--------------------------------------------------------------------------------

identified on Exhibit D (the “Initial Deliverables”); provided, however, the
Common Interest Agreement will not be required to be executed on behalf of the
Seller If there are no pending patent applications included in the Patents.
Seller acknowledges and agrees that purchaser may request, and Seller will use
commercially reasonable efforts to promptly deliver to Purchaser or its legal
counsel, as directed by Purchaser, additional documents based on Purchaser’s
review of the Initial Deliverables (such additional documents and the Initial
Deliverables are, collectively, the “Deliverables”), and that as a result of
Purchaser’s review, the lists of Live Assets on Exhibits A, B-1 and B-2 and the
list of Abandoned Assets on Exhibit C, may be revised by Purchaser, with mutual
agreement of Seller (evidenced by one or more Executed Assignments), both before
and after the Closing to conform these lists to the definition of Patents (and
these revisions may therefore require the inclusion of additional provisional
patent applications, patent applications, and patents on Exhibit A, B-1 and B-2
or Exhibit C). If originals of the Deliverables are not available and delivered
to Purchaser prior to Closing, Seller will cause (i) such originals of the
Deliverables to be sent to Purchaser or Purchaser’s representative promptly if
and after such originals are located and (ii) Seller will deliver to Purchaser a
declaration, executed under penalty of perjury, detailing Seller’s efforts to
locate such unavailable original documents and details regarding how delivered
copies were obtained.

3.2 Closing. The closing of the sale of the Assigned Patent Rights and the
assignment of the Abandoned Assets hereunder will occur when all conditions set
forth in paragraph 3.3 have been satisfied or waived and the payment set forth
in paragraph 3.4 is made (the “Closing”), Purchaser and Seller will use
reasonable efforts to carry out the Closing within thirty-five (35) calendar
days following the Effective Date.

3.3 Closing Conditions. The following are conditions precedent to Purchaser’s
obligation to make the payment in paragraph 3.4,

(a) Signature by Seller. Seller timely executed this Agreement and delivered a
Transmitted Copy of this Agreement to Purchaser’s representatives by not later
than January 17, 2008 at 5:00 p.m., Pacific time and promptly delivered one
(1) executed original of this Agreement to Purchaser’s representatives.

(b) Transmittal of Documents. Seller delivered to Purchaser all the
Deliverables.

(c) Compliance With Agreement. Seller performed and complied in all material
respects with all of the obligations under this Agreement that are to be
performed or complied with by it on or prior to the Closing.

(d) Representations and Warranties True. As of the Effective Date and as of the
Closing, the representations and warranties of Seller contained in Exhibit H,
Section I are true and correct.

(e) Patents Not Abandoned. As of the Effective Date and as of the Closing, none
of the assets that are included in the Patents have expired, lapsed, been
abandoned, or deemed withdrawn.

(f) Delivery of Executed Assignments. Seller caused the Executed Assignments to
be delivered to Purchaser’s representatives.

(g) Security Interest Addendum. As of the Effective Date, Seller executed the
Security Interest Addendum and delivered two (2) originals of such Security
Interest Addendum to Purchaser’s representatives.

 

Page 3



--------------------------------------------------------------------------------

3.4 Payment. At Closing, Purchaser will pay to Seller 1 Twelve Million Three
Hundred Twenty Thousand U.S. Dollars (US $12,320,000) and to Seller 2 One
Hundred Eighty Thousand U.S. Dollars (US $180,000) for an aggregate amount of
Twelve Million Five Hundred Thousand U.S. Dollars (US $12,500,000)
(collectively, the “Purchase Price”) by wire transfer to Seller’s agents
account, NeoMagic Corporation, Checking Account, Wells Fargo Bank, ABA
121000248, Account 4127386647, SWIFT WFBIUS6S. As an administrative convenience,
payment of the Purchase Price will be received in that account on behalf of all
persons who are named as Seller. Payment to such account shall fully satisfy all
payment obligations under this Agreement to each Seller. Seller shall be fully
responsible for, and Purchaser shall not be liable for any dispute regarding
allocation of payment made under this Agreement. Prior to any payment by
Purchaser under the paragraph, Seller will deliver to Purchaser’s
representatives a current, valid certificate of exemption from withholding from
the appropriate Israell tax authorities. Purchaser may record the Executed
Assignments with the applicable patent offices only on or after Closing.

3.5 Termination and Survival. Either party may terminate this Agreement if the
other party fails to cure a material breach of this Agreement within 60 days
after receiving written notice thereof. Upon termination, Purchaser will return
to Seller all documents and other stems delivered to Purchaser under this
Section 3 (including all copies thereof) and provide Seller a declaration,
executed under penalty of perjury, certifying that all Deliverables (including
all copies thereof) have been returned to Seller. The provisions of paragraphs
8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8,9, 8.10, and 8.11 will survive any
termination.

 

4. TRANSFER OF PATENTS AND ADDITIONAL RIGHTS

4.1 Assignment of Patents. Upon the Closing, subject to payment in full made to
Seller as set forth in Section 3.4 of this Agreement, Seller hereby sells,
assigns, transfers, and conveys to Purchaser all right, title, and interest in
and to the Assigned Patent Rights. Seller understands and acknowledges that, if
any of the Patents are assigned to Seller’s affiliates or subsidiaries, Seller
may be required prior to the Closing to perform certain actions to establish
that Seller is the assignee and to record such assignments, On or before
Closing, Seller will execute and deliver to Purchaser’s outside counsel, to hold
in escrow pending receipt of written permission from Seller to release, the
Executed Assignments to Purchaser. Purchaser’s outside counsel may send a
Transmitted Copy of such Executed Assignments to Purchaser for Purchaser’s
review, but for no other purpose. At the Closing, Seller will provide such
permission to release immediately the Executed Assignments to Purchaser.

4.2 Assignment of Additional Rights. Upon the Closing, subject to payment in
full made to Seller as set forth in Section 3.4 of this Agreement, Seller hereby
also sells, assigns, transfers, and conveys to Purchaser all right, title and
interest in and to all

(a) inventions, invention disclosures, and discoveries described in any of the
Patents that (i) are included in any claim in the Patents, (ii) are subject
matter capable of being reduced to a patent claim in a reissue or reexamination
proceedings brought on any of the Patents, and/or (iii) could have been included
as a claim in any of the Patents;

(b) rights to apply in any or all countries of the world for patents,
certificates of invention, utility models, industrial design protections, design
patent protections, or other governmental grants or issuances of any type
related to any of the Patents and the inventions, invention disclosures, and
discoveries therein;

 

Page 4



--------------------------------------------------------------------------------

(c) causes of action (whether known or unknown or whether currently pending,
filed, or otherwise) and other enforcement rights under, or on account of, any
of the Patents and/or the rights described in subparagraph 4.2(b), including,
without limitation, all causes of action and other enforcement rights for
(i) damages, (ii) injunctive relief, and (iii) any other remedies of any kind
for past, current and future infringement; and

(d) rights to collect royalties or other payments under or on account of any of
the Patents and/or any of the foregoing.

4.3 Assignment of Rights in Certain Assets. Upon the Closing, Seller hereby
sells, assigns, transfers, and conveys to Purchaser all of Seller’s right,
title, and interest in and to the Abandoned Assets. On or before Closing, Seller
will execute and deliver to Purchaser the Assignment of Certain Rights in the
form set forth in Exhibit C (as may be updated by written agreement of the
parties based on Purchaser’s review pursuant to paragraph 3.1).

4.4 License Back to Seller under the Patents. Upon the Closing, Purchaser hereby
grants to Seller a royalty-free, non-exclusive, non-sublicensable license under
the Patents pursuant to the terms and conditions and subject to the limitations
set forth on Exhibit G.

 

5. ADDITIONAL OBLIGATIONS

5.1 Further Cooperation.

(a) Prior to Closing, at the reasonable request of Purchaser, Seller will
execute and deliver such other instruments and do and perform such other lawful
acts and things as may be necessary or desirable for effecting completely the
consummation of the transactions contemplated hereby, including, without
limitation, execution, acknowledgment, and recordation of other such papers, and
using commercially reasonable efforts to obtain the same from the respective
inventors, as necessary or desirable for fully perfecting and conveying unto
Purchaser the benefit of the transactions contemplated hereby.

(b) To the extent any attorney-client privilege or the attorney work-product
doctrine applies to any portion of the Prosecution History Files and that is
retained after Closing under Seller or Seller’s representatives normal document
retention policy, Seller will use commercially reasonable efforts to ensure
that, if any such portion of the Prosecution History File remains under Seller’s
possession or control after Closing, it is not disclosed to any third party
unless (a) disclosure is ordered by a court of competent jurisdiction, after all
appropriate appeals to prevent disclosure have been exhausted, and (b) if
allowed under applicable law, Seller gave Purchaser prompt notice upon learning
that any third party sought or intended to seek a court order requiring the
disclosure of any such portion of the Prosecution History File. In addition,
Seller will continue to prosecute, maintain, and defend the Patents at its sole
expense until the Closing.

(c) After Closing, Seller will also, at the reasonable request of Purchaser,
assist Purchaser in providing, and obtaining, from the respective inventors,
prompt production of pertinent facts and documents, otherwise giving of
testimony, execution of petitions, oaths, powers of attorney, specifications,
declarations or other papers and other assistance reasonably necessary for
filing patent applications, enforcement or other actions and proceedings respect
to the claims under the Patents. Purchaser shall compensate Seller for any
reasonable, documented disbursements and time incurred after Closing in
connection with providing assistance under this subparagraph 5.1(c), under a
standard billable hour

 

Page 5



--------------------------------------------------------------------------------

rate of Seller; provided that Seller shall have furnished Purchaser an advance,
written estimate of the fees and costs for such assistance and Purchaser shall
have agreed in writing to pay such fees and costs.

5.2 Payment of Fees. Seller will pay any maintenance fees, annuities, and the
like due or payable on the Patents until the Closing. For the avoidance of
doubt, Seller shall pay any maintenance fees for which the fee is payable (e.g.,
the fee payment window opens) on or prior to the Closing even if the surcharge
date or final deadline for payment of such fee would be after the Closing.
Seller hereby gives Purchaser power-of-attorney to (a) execute documents in the
name of Seller in order to effectuate the recordation of the transfers of any
portion of the Patents in an governmental filing office in the world and
(b) instruct legal counsel to take steps to pay maintenance fees and annuities
that Seller declines to pay and to make filings on behalf of Seller prior to
Closing and otherwise preserve the assets through Closing.

5.3 Foreign Assignments. To the extent the Patents include non-United States
patents and patent applications, Seller will deliver to Purchaser’s
representatives executed documents in a form as may be required in the non-U.S
jurisdiction in order to perfect the assignment to Purchaser of the non-U.S,
patents and patent applications.

5.4 Future Transactions. Before any patents and/or patent applications of Seller
or its Affiliates other than the Patents are sold or otherwise transferred,
Seller shall deliver to Purchaser a written notice stating Seller’s or its
Affiliate’s bonafide intention to sell or transfer certain patents and/or patent
application and providing Purchaser and/or its affiliates thirty (30) calendar
days to submit an offer to Seller for such patents and/or patent applications.

 

6. REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby makes the representations and warranties set forth in Section I of
Exhibit H.

 

7. REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby makes the representations and warranties set forth in Section
II of Exhibit H.

 

8. MISCELLANEOUS

8.1 Limitation of Liability. EXCEPT IN THE EVENT OF BREACH OF ANY OF THE PRIMARY
WARRANTIES BY SELLER OR SELLER’S INTENTIONAL MISREPRESENTATION, SELLER’S TOTAL
LIABILITY UNDER THIS AGREEMENT WILL NOT EXCEED THE PURCHASE PRICE SET FORTH IN
PARAGRAPH 3.4 OF THIS AGREEMENT. EXCEPT IN THE EVENT OF PURCHASER’S INTENTIONAL
MISREPRESENTATION, PURCHASER’S TOTAL LIABILITY UNDER THIS AGREEMENT WILL NOT
EXCEED THE PURCHASE PRICE SET FORTH IN PARAGRAPH 3,4 OF THIS AGREEMENT. THE
PARTIES ACKNOWLEDGE THAT THE LIMITATIONS ON POTENTIAL LIABILITIES SET FORTH IN
THIS PARAGRAPH 8.1 WERE AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS
AGREEMENT.

8.2 Limitation on Consequential Damages. EXCEPT IN THE EVENT OF EITHER PARTY’S
INTENTIONAL MISREPRESENTATION, NEITHER PARTY WILL HAVE ANY OBLIGATION OR
LIABILITY (WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE, AND NOTWITHSTANDING ANY FAULT, NEGLIGENCE (WHETHER ACTIVE, PASSIVE OR
IMPUTED), REPRESENTATION, STRICT LIABILITY OR PRODUCT LIABILITY),

 

Page 6



--------------------------------------------------------------------------------

FOR COVER OR FOR ANY INCIDENTAL, INDIRECT OR CONSEQUENTIAL, MULTIPLIED,
PUNITIVE, SPECIAL, OR EXEMPLARY DAMAGES OR LOSS OF REVENUE, PROFIT, SAVINGS OR
BUSINESS ARISING FROM OR OTHERWISE RELATED TO THIS AGREEMENT, EVEN IF A PARTY OR
ITS REPRESENTATIVES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE
PARTIES ACKNOWLEDGE THAT THESE EXCLUSIONS OF POTENTIAL DAMAGES WERE AN ESSENTIAL
ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT.

8.3 Compliance With Laws. Notwithstanding anything contained in this Agreement
to the contrary, the obligations of the parties with respect to the consummation
of the transactions contemplated by this Agreement shall be subject to all laws,
present and future, of any government having jurisdiction over the parties and
this transaction, and to orders, regulations, directions or requests of any such
government.

8.4 Confidentiality of Terms. Until the Closing, (a) any unpublished patent
applications will continue to be the confidential information of Seller,
(b) such unpublished patent applications themselves will solely be provided to
outside counsel designated by Purchaser that is bound by the Common Interest
Agreement with Seller set forth in Exhibit E hereto, and (c) the parties hereto
will keep the foregoing unpublished patent applications confidential and will
not use the information contained therein in any manner except in connection
with Purchaser’s evaluation of the transaction contemplated by this Agreement.
The parties will keep the terms of this Agreement and the identities of
Purchaser’s affiliates confidential and will not now or hereafter divulge any of
this information to any third party except (a) with the prior written consent of
the other party; (b) as otherwise may be required by law or legal process;
(c) during the course of litigation, so long as the disclosure of such terms and
conditions is restricted in the same manner as is the confidential information
of other litigating parties; (d) in confidence to its legal counsel,
accountants, banks, and financing sources and their advisors solely in
connection with complying with or administering its obligations with respect to
this Agreement; (e) by Purchaser, to potential licensees of and, after the
Closing, to potential purchasers of the Assigned Patent Rights or the Abandoned
Assets; (f) after the Closing, in order to perfect Purchaser’s interest in the
Assigned Patent Rights or the Abandoned Assets with any governmental patent
office (including, without limitation, recording the Executed Assignments in any
governmental patent office); or (g) after the Closing, to enforce Purchaser’s
right, title, and interest in and to the Assigned Patent Rights or the Abandoned
Assets; provided that, in (b) and (c) above, (i) to the extent permitted by law,
the disclosing party will use all legitimate and legal means available to
minimize the disclosure to third parties, including, without limitation, seeking
a confidential treatment request or protective order whenever appropriate or
available; and (ii) the disclosing party will provide the other party with at
least ten (10) days’ prior written notice of such disclosure. Without limiting
the foregoing, Seller will cause its agents involved in this transaction to
abide by the terms of this paragraph, including, without limitation, ensuring
that such agents do not disclose or otherwise publicize the terms of this
Agreement with actual or potential clients in marketing materials, or industry
conferences, except as provided in Exhibit I. With respect to disclosure under
this paragraph 8.4, as of the date of this Agreement, Seller and Purchaser have
agreed to only the limited public disclosures in Exhibit I, which disclosures
are subject to the terms and conditions in Exhibit I.

8.5 Governing Law; Venue/Jurisdiction. This Agreement will be interpreted,
construed, and enforced in all respects in accordance with the laws of the State
of Delaware, without reference to its choice of law principles to the contrary.
Seller and Purchaser will not commence or prosecute any action, suit, proceeding
or claim arising under or by reason of this Agreement other than in the state or
federal courts located in Delaware, Seller and

 

Page 7



--------------------------------------------------------------------------------

Purchaser irrevocably consent to the jurisdiction and venue of the courts
identified in the preceding sentence in connection with any action, suit,
proceeding, or claim arising under or by reason of this Agreement.

8.6 Notices. All notices given hereunder will be given in writing (in English or
with an English translation), will refer to Purchaser and to this Agreement and
will be delivered to the address set forth below by (i) personal delivery,
(ii) delivery postage prepaid by an internationally-recognized express courier
service:

 

If to Purchaser

Faust Communications Holdings, LLC

1209 Orange Street

Wilmington, DE 19801

  

If to Seller

NeoMagic Corporation

3250 Jay Street

Santa Clara, CA 95054

Attn: Managing Director    Attn: Douglas R, Young, President & CEO

Notices are deemed given on (a) the date of receipt if delivered personally or
by express courier or (b) if delivery is refused, the date of refusal. Notice
given in any other manner will be deemed to have been given only if and when
received at the address of the person to be notified. Either party may from time
to time change its address for notices under this Agreement by giving the other
party written notice of such change in accordance with this paragraph.

8.7 Relationship of Parties. The parties hereto are independent contractors.
Nothing in this Agreement will be construed to create a partnership, joint
venture, franchise, fiduciary, employment or agency relationship between the
parties. Neither party has any express or implied authority to assume or create
any obligations on behalf of the other or to bind the other to any contract,
agreement or undertaking with any third party.

8.8 Severability. If any provision of this Agreement is found to be invalid or
unenforceable, then the remainder of this Agreement will have full force and
effect, and the invalid provision will be modified, or partially enforced, to
the maximum extent permitted to effectuate the original objective.

8.9 Waiver. Failure by either party to enforce any term of this Agreement will
not be deemed a waiver of future enforcement of that or any other term in this
Agreement or any other agreement that may be in place between the parties.

8.10 Miscellaneous. This Agreement, including its exhibits, constitutes the
entire agreement between the parties with respect to the subject matter hereof
and merges and supersedes all prior and contemporaneous agreements,
understandings, negotiations, and discussions. Neither of the parties will be
bound by any conditions, definitions, warranties, understandings, or
representations with respect to the subject matter hereof other than as
expressly provided herein. The section headings contained in this Agreement are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. This Agreement is not intended to confer any
right or benefit on any third party (including, but not limited to, any employee
or beneficiary of any party), and no action may be commenced or prosecuted
against a party by any third party claiming as a third-party beneficiary of this
Agreement or any of the transactions contemplated by this Agreement. No oral
explanation or oral information by either party hereto will alter the meaning or
interpretation of this Agreement, No amendments or modifications will be
effective unless in a writing signed by authorized representatives of both
parties. The terms and conditions

 

Page 8



--------------------------------------------------------------------------------

of this Agreement will prevail notwithstanding any different, conflicting or
additional terms and conditions that may appear on any letter, email or other
communication or other writing not expressly incorporated into this Agreement.
The following exhibits are attached hereto and incorporated herein: Exhibit A
(entitled “Patents to be Assigned”); Exhibit B-1 (entitled “Assignment of Patent
Rights”); Exhibit B-2 (entitled “Assignment of Patent Rights”); Exhibit C
(entitled “Assignment of Rights in Certain Assets”); Exhibit D (entitled “List
of Initial Deliverables”); Exhibit E (entitled “Common Interest Agreement”);
Exhibit F (entitled “Security Interest Addendum”); Exhibit G (entitled “License
Back to Seller”); Exhibit H (entitled “Representations and Warranties of the
Parties”); and Exhibit I (entitled “Publicity and Reporting”).

8.11 Counterparts; Electronic Signature; Delivery Mechanics. This Agreement may
be executed in counterparts, each of which will be deemed an original, and all
of which together constitute one and the same instrument. Each party will
execute and promptly deliver to the other parties a copy of this Agreement
bearing the original signature. Prior to such delivery, in order to expedite the
process of entering into this Agreement, the parties acknowledge that a
Transmitted Copy of this Agreement will be deemed an original document.
“Transmitted Copy” means a copy bearing a signature of a party that is
reproduced or transmitted via email of a pdf file, photocopy, facsimile, or
other process of complete and accurate reproduction and transmission.

In witness whereof, intending to be legally bound, the parties have executed
this Patent Purchase Agreement as of the Effective Date.

 

SELLER 1:     PURCHASER: NEOMAGIC CORPORATION     FAUST COMMUNICATIONS HOLDINGS,
LLC By:   /s/ Douglas R. Young     By:   /s/ T. Clayton Name:   Douglas R. Young
    Name:   T. Clayton Title:   President & CEO     Title:   Authorized Person

 

SELLER 2:     NEOMAGIC ISRAEL LTD.     By:   /s/ Steven P. Berry       Name:  
STEVEN P. BERRY       Title:   DIRECTOR OF NEOMAGIC ISRAEL, LTD.      

Effective Date: January 17, 2008

 

Page 9



--------------------------------------------------------------------------------

Exhibit A

PATENTS TO BE ASSIGNED

 

Patent or Application No.

   Country   

Filing Date

  

Title of Patent and First Named Inventor

6,975,553

(10/816,849)

   US   

12/13/2005

(4/5/2004)

  

NONALIGNED ACCESS TO RANDOM ACCESS MEMORY

 

Georgiy Shenderovich

6,976,109

(10/414,310)

   US   

12/13/2005

(4/16/2003)

  

MULTI-LEVEL AND MULTI-RESOLUTION BUS ARBITRATlON

 

Georgiy Shenderovich

5,650,955

(08/698,627)

   US   

7/22/1997

(8/16/96)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI

RANGANATHAN

5,703,806

(08/699,090)

   US   

12/30/1997

(8/16/1996)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN

6,041010

(08/183,538)

   US   

3/21/2000

(6/26/1997)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE PINS AND
ASSOCIATED POWER DISSIPATION

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN

6,356,497

(09/467,942)

   US   

3/12/2002

(12/21/1999)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN



--------------------------------------------------------------------------------

Patent or Application No.

   Country   

Filing Date

  

Title of Patent and First Named Inventor

6,771,532

(10/042,952)

   US   

8/3/2004

(1/7/2002)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN

6,920,077

(10/803,783)

   US   

7/19/2005

(3/18/2004)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY

INTERFACE

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN

7,106,619

(10/908,259)

   US   

9/12/2006

(5/4/2005)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI

RANGANATHAN

11/382,433

   US    5/9/2006   

Graphics Controller Integrated Circuit without Memory Interface

 

DEEPRAJ S. PUAR; RAVI

RANGANATHAN

6,977,656

(10/604,524)

   US   

12/20/2005

(7/28/2003)

  

TWO-LAYER DISPLAY-REFRESH AND VIDEO-OVERLAY ARBITRATION OF BOTH DRAM AND SRAM
MEMORIES

 

Hin-Kwai Lee

 

Page 2



--------------------------------------------------------------------------------

Patent or Application No.

   Country   

Filing Date

  

Title of Patent and First Named Inventor

6,987,961

(10/710,238)

   US   

1/17/2006

(6/28/2004)

  

ETHERNET EMULATION USING A SHARED MAILBOX BETWEEN TWO PROCESSORS IN A FEATURE
PHONE

 

Sai K. Pothana

7,107,044

(10/904,336)

   US   

9/12/2006

(11/4/2004)

  

VIRTUALIZATION OF HARDWARE USER-INTERFACE USING A SHARED MAILBOX BETWEEN TWO
PROCESSORS IN A FEATURE PHONE

 

ZAIDI, SYED; KUMAR, SANDEEP; POTHANA, SAI K.

7,289,823

(10/904,337)

   US   

10/30/2007

(11/4/2004)

  

VIDEO OVERLAY BUFFER MIRRORED THROUGH A SHARED MAILBOX BETWEEN TWO PROCESSORS IN
A FEATURE PHONE

 

KUMAR, SANDEEP; ZAIDI, SYED; POTHANA, SAI K.

7,002,627

(10/064,177)

   US   

2/21/2006

(6/19/2002)

  

SINGLE-STEP CONVERSION FROM RGB BAYER PATTERN TO YUV 4:2:0 FORMAT

 

Philippe Raffy, Fathy Yassa

7,139,022

(10/065,899)

   US   

11/21/2006

(11/27/2002)

  

EDGE ENHANCER FOR RGB-BEYER TO YUV 4:2:0 CONVERTER WITH SHARPENED-Y FEEDBACK TO
U, V TRANSFORMER

 

Philippe Raffy

 

Page 3



--------------------------------------------------------------------------------

Patent or Application No.

   Country   

Filing Date

  

Title of Patent and First Named Inventor

7,095,786

(10/248,348)

   US   

8/22/2006

(1/11/2003)

  

OBJECT TRACKING USING ADAPTIVE BLOCK-SIZE

 

MATCHING ALONG OBJECT BOUNDARY AND FRAME-SKIPPING WHEN OBJECT MOTION IS LOW

 

Dan Schonfeld, Karthik Hariharakrishnan, Philippe Raffy, Fathy Yassa

7,142,600

(10/249,577)

   US   

11/28/2006

(4/21/2003)

  

OCCLUSION/DISOCCLUSIO N DETECTION USING K-MEANS CLUSTERING NEAR OBJECT BOUNDARY
WITH COMPARISON OF AVERAGE MOTION OF CLUSTERS TO OBJECT AND BACKGROUND MOTIONS

 

Dan Schonfeld, Karthik Hariharakrishnan, Philippe Raffy, Fathy Yassa

7,289,946

(10/604,879)

   US   

10/30/2007

(8/22/2003)

  

METHODOLOGY FOR VERIFYING MULTI-CYCLE AND CLOCK-DOMAIN-CROSSING LOGIC USING
RANDOM FLIP-FLOP DELAYS

 

Hin-Kwai Lee

 

Page 4



--------------------------------------------------------------------------------

Exhibit B-1

ASSIGNMENT OF PATENT RIGHTS

For good and valuable consideration, the receipt of which is hereby
acknowledged, NeoMaglc Corporation, a Delaware corporation, having offices at
3250 Jay Street, Santa Clara, CA 95054 (“Assignor”), does hereby sell, assign,
transfer, and convey unto Faust Communications Holdings, LLC, a Delaware limited
liability company, having an address at 1209 Orange Street, Wilmington, DE 19801
(“Assignee”), or its designees, all right, title, and interest that exist today
and may exist in the future in and to any and all of the following
(collectively, the “Patent Rights”):

(a) the provisional patent applications, patent applications and patents listed
in the table below (the “Patents”);

(b) all patents and patent applications (i) to which any of the Patents directly
or indirectly claims priority, (ii) for which any of the Patents directly or
indirectly forms a basis for priority, and/or (iii) that were co-owned
applications that incorporate by reference, or are incorporated by reference
into, the Patents;

(c) all reissues, reexaminations, extensions, continuations, continuations in
part, continuing prosecution applications, requests for continuing examinations,
divisions, registrations of any item in any of the foregoing categories (a) and
(b) ;

(d) all foreign patents, patent applications, and counterparts relating to any
item in any of the foregoing categories (a) through (c), including, without
limitation, certificates of invention, utility models, industrial design
protection, design patent protection, and other governmental grants or
issuances;

(e) all items in any of the foregoing in categories (b) through (d), whether or
not expressly listed as Patents below and whether or not claims in any of the
foregoing have been rejected, withdrawn, cancelled, or the like;

(f) inventions, invention disclosures, and discoveries described in any of the
Patents and/or any item in the foregoing categories (b) through (e) that (i) are
included in any claim in the Patents and/or any item in the foregoing categories
(b) through (e), (ii) are subject matter capable of being reduced to a patent
claim in a reissue or reexamination proceedings brought on any of the Patents
and/or any item in the foregoing categories (b) through (e), and/or (iii) could
have been included as a claim in any of the Patents and/or any item in the
foregoing categories (b) through (e);

(g) all rights to apply in any or all countries of the world for patents,
certificates of invention, utility models, industrial design protections, design
patent protections, or other governmental grants or issuances of any type
related to any item in any of the foregoing categories (a) through (f),
including, without limitation, under the Paris Convention for the Protection of
Industrial Property, the International Patent Cooperation Treaty, or any other
convention, treaty, agreement, or understanding;



--------------------------------------------------------------------------------

(h) all causes of action (whether known or unknown or whether currently pending,
filed, or otherwise) and other enforcement rights under, or on account of, any
of the Patents and/or any item in any of the foregoing categories (b) through
(g), including, without limitation, all causes of action and other enforcement
rights for

 

  (1) damages,

 

  (2) injunctive relief, and

 

  (3) any other remedies of any kind

for past, current, and future infringement; and

(i) all rights to collect royalties and other payments under or on account of
any of the Patents and/or any item in any of the foregoing categories (b)
through (d).

 

Patent or Application No.

   Country   

Filine Date

  

Title of Patent and First Named Inventor

5,650,955

(08/698,627)

   US   

7/22/1997

(8/16/1996)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN

5,703,806

(08/699,090)

   US   

12/30/1997

(8/16/1996)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI

RANGANATHAN

6,041,010

(08/883,538)

   US   

3/21/2000

(6/26/1997)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE PINS AND
ASSOCIATED POWER DISSIPATION

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN

6,356,497

(09/467,942)

   US   

3/12/2002

(12/21/1999)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN

 

Page 2



--------------------------------------------------------------------------------

Patent or Application No.

   Country   

Filing Date

  

Title of Patent and First Named Inventor

6,771,532

(10/042,952)

   US   

8/3/2004

(1/7/2002)

  

GRAPHICS CONTROLLER

INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI

RANGANATHAN

6,920,077

(10/803,783)

   US   

7/19/2005

(3/18/2004)

  

GRAPHICS CONTROLLER

INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI

RANGANATHAN

7,106,619

(10/908,259)

   US   

9/12/2006

(5/4/2005)

  

GRAPHICS CONTROLLER

INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI

RANGANATHAN

11/382,433    US    5/9/2006   

Graphics Controller Integrated Circuit without Memory Interface

 

DEEPRAJ S. PUAR; RAVI

RANGANATHAN

6,977,656

(10/604,524)

   US   

12/20/2005

(7/28/2003)

  

TWO-LAYER DISPLAY-REFRESH AND VIDEO-OVERLAY ARBITRATION OF BOTH DRAM AND SRAM
MEMORIES

 

Hin-Kwai Lee

6,987,961

(10/710,238)

   US   

1/17/2006

(6/28/2004)

  

ETHERNET EMULATION USING A SHARED MAILBOX BETWEEN TWO PROCESSORS IN A FEATURE
PHONE

 

Sai K. Pothana

7,107,044    US    9/12/2006    VIRTUALIZATION OF HARDWARE

 

Page 3



--------------------------------------------------------------------------------

Patent or Application No.

   Country   

Filing Date

  

Title of Patent and First Named Inventor

(10/904,336)       (11/4/2004)   

USER-INTERFACE USING A SHARED MAILBOX BETWEEN TWO PROCESSORS IN A FEATURE PHONE

 

ZAIDI, SYED; KUMAR, SANDEEP;

POTHANA, SAI K.

7,289,823

(10/904,337)

   US   

10/30/2007

(11/4/2004)

  

VIDEO OVERLAY BUFFER

MIRRORED THROUGH A SHARED MAILBOX BETWEEN TWO PROCESSORS IN A FEATURE PHONE

 

KUMAR, SANDEEP; ZAIDI, SYED;

POTHANA, SAI K.

7,002,627

(10/064,177)

   US   

2/21/2006

(6/19/2002)

  

SINGLE-STEP CONVERSION FROM RGB BAYER PATTERN TO YUV 4:2:0 FORMAT

 

Philippe Raffy, Fathy Yassa

7,139,022

(10/065,899)

   US   

11/21/2006

(11/27/2002)

  

EDGE ENHANCER FOR RGB-BEYER TO YUV 4:2:0 CONVERTER WITH SHARPENED-Y FEEDBACK TO
U, V TRANSFORMER

 

Philippe Raffy

7,095,786

(10/248,348)

   US   

8/22/2006

(1/11/2003)

  

OBJECT TRACKING USING

ADAPTIVE BLOCK-SIZE MATCHING ALONG OBJECT BOUNDARY AND FRAME-SKIPPING WHEN
OBJECT MOTION IS LOW

 

Dan Schonfeld, Karthik

Hariharakrishnan, Philippe Raffy, Fathy

Yassa

7,142,600

(10/249,577)

   US   

11/28/2006

(4/21/2003)

   OCCLUSION/DISOCCLUSION DETECTION USING K-MEANS CLUSTERING NEAR OBJECT

 

Page 4



--------------------------------------------------------------------------------

Patent or Application No.

   Country   

Filing Date

  

Title of Patent and First Named Inventor

        

BOUNDARY WITH COMPARISON OF AVERAGE MOTION OF CLUSTERS TO OBJECT AND BACKGROUND
MOTIONS

 

Dan Schonfeld, Karthik Hariharakrishnan, Philippe Raffy, Fathy Yassa

7,289,946

(10/604,879)

   US   

10/30/2007

(8/22/2003)

  

METHODOLOGY FOR VERIFYING MULTI-CYCLE AND CLOCK-DOMAIN-CROSSING LOGIC USING
RANDOM FLIP-FLOP DELAYS

Hin-Kwai Lee

Assignor represents, warrants and covenants that:

(1) Assignor has the full power and authority, and has obtained all third party
consents, approvals and/or other authorizations required to enter into this
Agreement and to carry out its obligations hereunder, including the assignment
of the Patent Rights to Assignee; and

(2) Assignor owns, and by this document assigns to Assignee, all right, title,
and interest to the Patent Rights, including, without limitation, all right,
title, and interest to sue for infringement of the Patent Rights. Assignor has
obtained and properly recorded previously executed assignments for the Patent
Rights as necessary to fully perfect its rights and title therein in accordance
with governing law and regulations in each respective jurisdiction. The Patent
Rights are free and clear of all liens, claims, mortgages, security interests or
other encumbrances, and restrictions. There are no actions, suits,
investigations, claims or proceedings threatened, pending or in progress
relating in any way to the Patent Rights. There are no existing contracts,
agreements, options, commitments, proposals, bids, offers, or rights with, to,
or in any person to acquire any of the Patent Rights.

Assignor hereby authorizes the respective patent office or governmental agency
in each jurisdiction to issue any and all patents, certificates of invention,
utility models or other governmental grants or issuances that may be granted
upon any of the Patent Rights in the name of Assignee, as the assignee to the
entire interest therein.

The terms and conditions of this Assignment of Patent Rights will inure to the
benefit of Assignee, its successors, assigns, and other legal representatives
and will be binding upon Assignor, its successors, assigns, and other legal
representatives.

 

Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Assignment of Patent Rights is executed at Santa Clara,
CA on Jan. 11, 2008.

 

ASSIGNOR: NeoMagic Corporation BY:   /s/ Douglas R. Young Name:   Douglas R.
Young Title:   President & CEO

(Signature MUST be notarized)

STATE OF California               )

                                                    ) ss.

COUNTY OF Santa Clara        )

On Jan. 11, 2008, before me, Douglas R. Young, Notary Public in and for said
State, personally appeared Santa Clara, CA, personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her authorized capacity, and that by his/her signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

WITNESS my hand and official seal.

Signature /s/ Marlyn Chin                                      
                      (Seal)

 

Page 6



--------------------------------------------------------------------------------

Exhibit B-2

ASSIGNMENT OF PATENT RIGHTS

For good and valuable consideration, the receipt of which is hereby
acknowledged, NeoMagic Israel Ltd., an ISRAELI COMPANY, having offices at Beit
Adar, 7 Giborai Israel St., POB 8506 New Industrial Zone, Netanya 42504, Israel
(“Assignor”), does hereby sell, assign, transfer, and convey unto Faust
Communications Holdings, LLC, a Delaware limited liability company, having an
address at 1209 Orange Street, Wilmington, DE 19801 (“Assignee”), or its
designees, all right, title, and interest that exist today and may exist in the
future in and to any and all of the following (collectively, the “Patent
Rights”):

(a) the provisional patent applications, patent applications and patents listed
in the table below (the “Patents”);

(b) all patents and patent applications (i) to which any of the Patents directly
or indirectly claims priority, (ii) for which any of the Patents directly or
indirectly forms a basis for priority, and/or (iii) that were co-owned
applications that incorporate by reference, or are incorporated by reference
into, the Patents;

(c) all reissues, reexaminations, extensions, continuations, continuations in
part, continuing prosecution applications, requests for continuing examinations,
divisions, registrations of any item in any of the foregoing categories (a) and
(b);

(d) all foreign patents, patent applications, and counterparts relating to any
item in any of the foregoing categories (a) through (c), including, without
limitation, certificates of invention, utility models, industrial design
protection, design patent protection, and other governmental grants or
issuances;

(e) all items in any of the foregoing in categories (b) through (d), whether or
not expressly listed as Patents below and whether or not claims in any of the
foregoing have been rejected, withdrawn, cancelled, or the like;

(f) inventions, invention disclosures, and discoveries described in any of the
Patents and/or any item in the foregoing categories (b) through (e) that (i) are
included in any claim in the Patents and/or any item in the foregoing categories
(b) through (e), (ii) are subject matter capable of being reduced to a patent
claim in a reissue or reexamination proceedings brought on any of the Patents
and/or any item in the foregoing categories (b) through (e), and/or (iii) could
have been included as a claim in any of the Patents and/or any item in the
foregoing categories (b) through (e);

(g) all rights to apply in any or all countries of the world for patents,
certificates of invention, utility models, industrial design protections, design
patent protections, or other governmental grants or issuances of any type
related to any item in any of the foregoing categories (a) through (f),
including, without limitation, under the Paris Convention for the Protection of
Industrial Property, the International Patent Cooperation Treaty, or any other
convention, treaty, agreement, or understanding;



--------------------------------------------------------------------------------

(h) all causes of action (whether known or unknown or whether currently pending,
filed, or otherwise) and other enforcement rights under, or on account of, any
of the Patents and/or any item in any of the foregoing categories (b) through
(g), including, without limitation, all causes of action and other enforcement
rights for

(1) damages,

(2) injunctive relief, and

(3) any other remedies of any kind

for past, current, and future infringement; and

(i) all rights to collect royalties and other payments under or on account of
any of the Patents and/or any item in any of the foregoing categories
(b) through (h).

 

Patent or Application No.

   Country   

Filing Date

  

Title of Patent and First Named Inventor

6,975,553

(10/816,849)

   US   

12/13/2005

(4/5/2004)

  

NONALIGNED ACCESS TO RANDOM ACCESS MEMORY

 

Georgiy Shenderovich

6,976,109

(10/414,310)

   US   

12/13/2005

(4/16/2003)

  

MULTI-LEVEL AND MULTI-RESOLUTION BUS ARBITRATION

 

Georgiy Shenderovich

Assignor represents, warrants and covenants that:

(1) Assignor has the full power and authority, and has obtained all third party
consents, approvals and/or other authorizations required to enter into this
Agreement and to carry out its obligations hereunder, including the assignment
of the Patent Rights to Assignee; and

(2) Assignor owns, and by this document assigns to Assignee, all right, title,
and interest to the Patent Rights, including, without limitation, all right,
title, and interest to sue for infringement of the Patent Rights. Assignor has
obtained and properly recorded previously executed assignments for the Patent
Rights as necessary to fully perfect its rights and title therein in accordance
with governing law and regulations in each respective jurisdiction. The Patent
Rights are free and clear of all liens, claims, mortgages, security interests or
other encumbrances, and restrictions. There are no actions, suits,
investigations, claims or proceedings threatened, pending or in progress
relating in any way to the Patent Rights. There are no existing contracts,
agreements, options, commitments, proposals, bids, offers, or rights with, to,
or in any person to acquire any of the Patent Rights.

 

Page 2



--------------------------------------------------------------------------------

Assignor hereby authorizes the respective patent office or governmental agency
in each jurisdiction to issue any and all patents, certificates of invention,
utility models or other governmental grants or issuances that may be granted
upon any of the Patent Rights in the name of Assignee, as the assignee to the
entire interest therein.

The terms and conditions of this Assignment of Patent Rights will inure to the
benefit of Assignee, its successors, assigns, and other legal representatives
and will be binding upon Assignor, its successors, assigns, and other legal
representatives.

IN WITNESS WHEREOF this Assignment of Patent Rights is executed at Santa Clara,
CA on Jan. 11, 2008.

 

ASSIGNOR: NeoMagic Israel Ltd. By:   /s/ Steven P. Berry Name:   STEVEN P. BERRY
Title:   DIRECTOR OF NEOMAGIC ISRAEL, LTD.

ATTESTATION

The undersigned witnessed the signature of STEVEN P. BERRY to the above
Assignment of Patent Rights on behalf NeoMagic Israel Ltd. and makes the
following statements:

1. I am over the age of 18 and competent to testify as to the facts in this
Attestation block if called upon to do so.

2. STEVEN P. BERRY is personally known to me (for proved to me on the basis of
satisfactory evidence) and appeared before me on Jan. 17, 2008 to execute the
above Assignment of Patent Rights on behalf of NeoMagic Israel Ltd.

3. STEVEN P. BERRY subscribed to the above Assignment of Patent Rights on behalf
of NeoMagic Israel Ltd.

I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.

EXECUTED on Jan. 11, 2008 (date)

/s/ Marilyn Chin Print Name:   MARILYN CHIN

 

Page 3



--------------------------------------------------------------------------------

Amendment to Patent Purchase Agreement

 

SELLER 2: NEOMAGIC ISRAEL LTD. By:   Steven P. Berry Name:   STEVEN P. BERRY
Title:   DIRECTOR OF NEOMAGIC ISRAEL, LTD.

 

Page 2



--------------------------------------------------------------------------------

Exhibit C

ASSIGNMENT OF RIGHTS IN CERTAIN ASSETS

For good and valuable consideration the receipt of which is hereby acknowledged,
NeoMagic Corporation, a Delaware corporation, having offices at 3250 Jay Street,
Santa Clara, CA 95054 (“Assignor”), does hereby sell, assign, transfer, and
convey unto Faust Communications Holdings, LLC, a Delaware limited liability
company, having an address at 1209 Orange Street, Wilmington, DE 19801
(“Assignee”), or its designees, all of its right, title, and interest in and to
any and all of the following provisional patent applications, patent
applications, patents, and other governmental grants or issuances of any kind
(the “Certain Assets”):

 

Patent or Application No.

   Country   

Filing Date

  

Title of Patent and First Named Inventor

08/262,412    US    6/20/1994   

GRAPHICS CONTROLLER

INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR

PCT/US1995/007196    WO    6/5/1995   

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

PUAR DEEPRAJ S;

RANGANATHAN RAVI

08/581,086    US    12/29/1995   

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR

JP08-0502311    JP    6/5/1995   

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN

Assignor assigns to Assignee all of its rights to the inventions, invention
disclosures, and discoveries in the assets listed above, together, with the
rights, if any, to revive prosecution of claims under such assets and to sue or
otherwise enforce any claims under such assets for past, present or future
infringement.



--------------------------------------------------------------------------------

Assignor hereby authorizes the respective patent office or governmental agency
in each jurisdiction to make available to Assignee all records regarding the
Certain Assets.

The terms and conditions of this Assignment of Rights in Certain Assets will
inure to the benefit of Assignee, its successors, assigns, and other legal
representatives and will be binding upon Assignor, its successors, assigns, and
other legal representatives.

DATED this 11th day of January 2008.

 

ASSIGNOR: NeoMagic Corporation By:   /s/ Douglas R. Young Name:   Douglas R.
Young Title:   President & CEO

 

Page 2



--------------------------------------------------------------------------------

Exhibit D

LIST OF INITIAL DELIVERABLES

Seller will cause the following to be delivered to Purchaser, or Purchaser’s
representative, within the time provided in paragraph 3.1 of the attached Patent
Purchase Agreement:

(a) U.S. Patents. For each item of the Patents that is an issued United States
patent, and for each Abandoned Asset that forms the basis for priority for such
issued U.S. patent (whether a patent or similar protection has been issued or
granted),

 

  (i) the original

 

  (A) ribbon copy issued by the United States Patent and Trademark Office,

 

  (B) Assignment Agreement(s),

 

  (C) conception and reduction to practice material, and

 

  (ii) a copy of

 

  (A) the Docket,

 

  (B) each relevant license and security agreement;

(b) Non-U.S. for each Live Asset for which a non-United States patent or similar
protection has been issued or granted,

 

  (i) the original ribbon copy or certificate issued by the applicable
government, if available

 

  (ii) copy of each pending foreign application

 

  (iii) the Docket,

 

  (iv) the original Assignment Agreement(s),

 

  (v) a copy of applicant name change, if necessary, and

 

  (vi) a copy of each relevant license and security agreement

(c) Patent Applications. For each item of the Patents that is a patent
application,

 

  (i) a copy of the patent application, as filed,

 

  (ii) if unpublished, a copy of the filing receipt and the non-publication
request, if available,

 

  (iii) the original Assignment Agreement(s),

 

  (iv) the Docket,

 

  (v) all available conception and reduction to practice materials,

 

  (vi) evidence of foreign filing license (or denial thereof),

 

  (vii) a copy of each relevant license and security agreement, and

 

  (viii) the Prosecution History Files;

(d) Common Interest Agreement. Seller will deliver any Initial Deliverables to
be delivered by Seller under paragraph (c) above to Purchaser’s legal counsel,
together with two (2) executed originals of the Common Interest Agreement.

(e) Thorough Search/Declaration. If originals of the Initial Deliverables are
not available and delivered to Purchaser prior to Closing, Seller will cause
(i) such originals of the Initial Deliverables to be sent to Purchaser or
Purchaser’s representative promptly if and after such originals are located and
(ii) an appropriate executive officer of Seller to deliver to Purchaser an
declaration, executed by such officer under penalty of perjury, detailing
Seller’s efforts to locate such unavailable original documents and details
regarding how delivered copies were obtained; and

Capitalized terms used in this Exhibit D are defined in the Patent Purchase
Agreement to which this Exhibit D is attached.



--------------------------------------------------------------------------------

Exhibits E

COMMON INTEREST AGREEMENT

THIS COMMON INTEREST AGREEMENT (“Agreement”) is entered into between the
undersigned legal counsel (“Counsel”), for themselves and on behalf of the
parties they represent (as indicated below).

 

1. Background,

1.1                     , a              limited liability company (“Purchaser”)
and NeoMagic Corporation, a Delaware corporation (“Seller”) (Purchaser and
Seller are sometimes hereafter referred to herein as a “party” or the
“parties”), have entered into an agreement under which Purchaser will acquire
all substantial rights of Seller in certain patent applications filed or (to be
filed throughout the world (the “Patent Matters”).

1.2 The parties have a common interest in the Patent Matters and have agreed to
treat their communications and those of their Counsel relating to the Patent
Matters as protected by the common interest privilege. Furtherance of the Patent
Matters requires the exchange of proprietary documents and information, the
joint development of legal strategies and the exchange of attorney work product
developed by the parties and their respective Counsel.

 

2. Common Interest.

2.1 The parties have a common, joint and mutual legal interest in cooperating
with each other, to the extent permitted by law, to share information protected
by the attorney-client privilege and by the work product doctrine with, respect
to the Patent Matters. Any counsel or consultant retained by a party or their
Counsel to assist in the Patent Matters shall be bound by, and entitled to the
benefits of, this Agreement.

2.2 In order to further their common interest, the parties and their Counsel
shall exchange privileged and work product information, orally and in writing,
including, without limitation, factual analyses, mental impressions, legal
memoranda, source materials, draft legal documents, prosecution history files
and other information (hereinafter “Common Interest Materials”). The sole
purpose for the exchange of the Common Interest Materials is to support the
parties’ common interest with respect to the prosecution and enforcement of the
Patent Matters. Any Common Interest Materials exchanged shall continue to be
protected under all applicable privileges and no such exchange shall constitute
a waiver of any applicable privilege or protection.

 

3. Nondisclosure.

3.1 The parties and their Counsel shall use the Common Interest Materials solely
in connection with the Patent Matters and shall take appropriate steps to
protect the privileged and confidential nature of the Common Interest Materials.
Neither client nor their respective Counsel shall produce privileged documents
or information unless or until directed to do so by a final order of a court of
competent jurisdiction, or upon the prior written consent of the other party. No
privilege or objection shall be waived by a party hereunder without the prior
written consent of the other party. The obligations under this paragraph will
not apply either to Purchaser after closing of the acquisition of the Patent
Matters or to Seller with respect to any dispute with Purchaser related to such
potential acquisition.

3.2 Except as herein provided, in the event that either party or their Counsel
is requested or required in the context of a litigation, governmental, judicial
or regulatory investigation or other similar proceedings (by oral questions,
interrogatories, requests for information or documents, subpoenas, civil
investigative demands or similar process) to disclose any Common Interest
Materials, the party or their Counsel shall immediately inform the other party
and their Counsel and shall assert all applicable privileges, including, without
limitation, the common interest doctrine, the joint prosecution privilege.

 

4. Relationship; Additions; Termination.

4.1 This Agreement does not create any agency or similar relationship among the
parties. Through the Closing (as defined in the Patent Purchase Agreement
executed by Purchaser and Seller), neither party nor their respective Counsel
has the authority to waive any applicable privilege or doctrine on behalf of any
other party.

4.2 Nothing in this Agreement affects the separate and independent
representation of each party by its respective Counsel or creates an attorney
client relationship between the Counsel for a party and the other party to this
Agreement.

4.3 This Agreement shall continue until terminated upon the written request of
either party. Upon termination, each party and their respective Counsel shall
return any Common Interest Materials furnished by the other party.
Notwithstanding termination, this Agreement shall continue to protect all Common
Interest Materials disclosed prior to termination. Sections 3 and 5 shall
survive termination of this Agreement.

 

5. General Terms.

5.1 This Agreement is governed by the laws of the State of Delaware, without
regard to its choice of law principles to the contrary. In the event any
provision of this Agreement is held by any court of competent jurisdiction to be
illegal, void or unenforceable, the remaining terms shall remain in effect.
Failure of either party to enforce any provision of this Agreement shall not be
deemed a waiver of future enforcement of that or any other provision.

5.2 The parties agree that a breach of this Agreement would result in
irreparable injury, that money damages would not be a sufficient remedy and that
the disclosing party shall be entitled to equitable relief, including injunctive
relief, as a non-exclusive remedy for any such breach.

5.3 Notices given under this Agreement shall be given in writing and delivered
by messenger or overnight delivery service to a party and their respective
Counsel at their last known address, and shall be deemed to have been given on
the day received.

5.4 This Agreement is effective and binding upon each party as of the date it is
signed by or on behalf of a party and may be amended only by a writing signed by
or on behalf of each party. This Agreement may be executed in counterparts. Any
signature reproduced or transmitted via email of a, pdf file, photocopy,
facsimile or other process of complete and accurate reproduction and
transmission shall be considered an original for purposes of this Agreement.

This Agreement is being executed by each of the undersigned Counsel with the
fully informed authority and consent of the respective party it represents.

 

Counsel for NeoMagic Corporation     Counsel for Faust Communications Holdings,
LLC By:         By:     Date:         Date:    



--------------------------------------------------------------------------------

Exhibit F

SECURITY INTEREST ADDENDUM

This Security Interest Addendum, dated as of the Effective Date, hereby amends
the Patent Purchase Agreement, dated as of January 17, 2008 (the “PPA”), by and
between NeoMagic Corporation, a Delaware corporation (“Seller”) and Faust
Communications Holdings, LLC, a Delaware limited liability company
(“Purchaser”). Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the PPA. Except as expressly amended
by this Security Interest Addendum, the PPA remains in full force and effect,
This Security Interest Addendum will not survive termination of the PPA pursuant
to paragraph 3.5 thereof prior to the Closing.

1. Grant of Security Interest. Seller hereby grants Purchaser a security
Interest in the Assigned Patent Rights to secure all present and future payment
and performance obligations of Seller to Purchaser, Including, without
limitation, Seller’s obligations under the PPA (the “Obligations”).

2. Filing of Financing Statements. Seller authorizes Purchaser to file financing
statements, amendments, applications for registration, other forms under the
Uniform Commercial Code (“UCC”) describing the Assigned Patent Rights. Seller
will pay all costs of filing any financing, continuation or termination
statements and any other UCC filing made with respect to this Security Interest
Addendum.

3. Seller’s Representation and Warranties. Seller will not allow or grant any
lien, claim, security interest, encumbrance or other restriction in the Assigned
Patent Rights other than that created by this Security Interest Addendum without
separate consent in a writing executed by Purchaser.

4. Events of Default. The occurrence of any of the following will, at the option
of Purchaser, be an “Event of Default”: (a) Seller’s failure to sell, transfer,
assign and convey to Purchaser the Assigned Patent Rights at Closing, as
contemplated by the PPA, within six (6) months after the Effective Date; and/or
(b) the cessation of Seller’s business operations, the insolvency of Seller, an
admission In writing of Its Inability to pay debts as they mature, the
Institution by or against Seller of any bankruptcy, reorganization, debt
arrangement, assignment for the benefit of creditors, or other proceeding under
any bankruptcy or Insolvency law or dissolution, receivership, or liquidation
proceeding; and/or (c) transfer or disposition of any of the Assigned Patent
Rights, except to Purchaser under the PPA or as expressly permitted by this
Security Interest Addendum.

5. Remedies. Upon the occurrence of an Event of Default, Purchaser will have an
immediate right to pursue the remedies provided herein and any other remedies
available under applicable laws. Upon the occurrence of an Event of Default,
Purchaser will have, in addition to all of the rights and remedies at law or in
equity, the remedies of a secured party under the applicable UCC. Seller
acknowledges that Purchaser’s giving five (5) calendar days’ notice is
reasonable in any circumstances where Purchaser may be required by law to give
Seller notice. Purchaser is specifically entitled to retain the Assigned Patent
Rights to remedy the default. All the rights, privileges, powers and remedies of
Purchaser are cumulative.

6. Expenses; Attorneys’ Fees. Seller will pay on demand the amount of all costs
and expenses Incurred by Purchaser to protect or enforce its rights with respect
to this Security Interest Addendum or the Assigned Patent Rights. The sums
agreed to be paid pursuant to this section are secured by this Security Interest
Addendum.

In witness whereof, intending to be legally bound, the parties have executed
this Patent Purchase Agreement as of the Effective Date.

 

SELLER:     PURCHASER: NEOMAGIC CORPORATION     FAUST COMMUNICATIONS HOLDINGS,
LLC By   /s/ Douglas R. Young     By   Illegible Name:   /s/ Douglas R. Young  
  Name:   Illegible Title:   Precident & CEO     Title:   Authorised Person



--------------------------------------------------------------------------------

Exhibit G

License Back to Seller

4.4B License Back to Seller under Patents. Upon the Closing, Purchaser hereby
grants to Seller, under the Patents, and for the lives thereof, a royalty-free,
non-exclusive, non-sublicensable, irrevocable (except in the event of any breach
by Seller of paragraphs 5.1, 5.3, Exhibit F, and/or any of the Primary
Warranties and/or, with respect to 4.4B and 4.5B, any breach by Seller, a
Permitted Transferee or a Second Permitted Transferee), non-transferable (except
as set forth in 4.5B of this Exhibit G below) right and license (“Seller
License”) to practice the methods and to make, have made, use, distribute,
lease, sell, offer for sale, import, export, develop and otherwise dispose of
and exploit any Seller products covered by the Patents (“Covered Products”). The
Seller License shall apply to the reproduction and subsequent distribution of
Covered Products under Seller’s trademarks and brands, in substantially
identical form as they are distributed by the Seller, by authorized agents of
the Seller such as a distributor, replicator, VAR or OEM. The Seller
acknowledges and agrees that the Seller License is not intended to cover foundry
or contract manufacturing activities that the Seller may undertake on behalf of
any person that is not the Seller. As a result, Covered Products shall exclude
any products or services manufactured, produced or provided by the Seller on
behalf of any person that is not the Seller (a) from designs received in
substantially completed form from a source other than the Seller and (b) for
resale to such person that is not the Seller (or to customers of, or as directed
by, any person that is not the Seller) on essentially an exclusive basis. The
Seller License is nontransferable except as provided for in paragraph 4.5B.

4.5B

 

(1) Limitation on Transferability of Seller License.

(a) The Seller License may be transferred by Seller only once and only to a
transferee that is either (a) the purchaser of all or substantially all of the
operating assets (other than cash) of Seller or (b) the successor of Seller in
connection with a merger or acquisition involving the sale of all, or
substantially all, of the outstanding capital stock of Seller (each of (a) and
(b) a “Permitted Transferee”).

(b) Notwithstanding the foregoing, in no event will a transfer of the Seller
License by Seller to any Subsidiary of Seller count against the number of
permitted transfers by Seller set forth in paragraph 4.5B(1)(a) above. For
purposes of this paragraph, “Subsidiary” means any corporation, company or other
entity of which Seller (i) has voting shares or other voting securities,
ownership and control of more than fifty percent (50%) of the outstanding shares
or securities entitled to vote for the election of directors or similar managing
authority of such entity or (ii) does not have outstanding shares or securities,
but has more than fifty percent (50%) of the ownership interest representing the
right to manage such entity. An entity shall be deemed to be a Subsidiary under
this Agreement only so long as all the requirements of being a Subsidiary are
met as of or at any time after the Closing.

(c) If Seller transfers the Seller License to a Permitted Transferee, such
Permitted Transferee may transfer the Seller License only once and only to a
transferee that is either (a) the purchaser of all or substantially all of the
operating assets (other than cash) of such Permitted Transferee or (b) the
successor of such Permitted Transferee in connection with a merger or
acquisition involving the sale of all, or substantially all, of the outstanding
capital



--------------------------------------------------------------------------------

stock of such Permitted Transferee (each of (a) and (b) a “Second Permitted
Transferee”).

(2) In the event of any transfer under paragraph 4.5(B)(1) (a “Transfer”), the
Covered Products will be limited to the products that had been commercially
released by Seller prior to the effective date of such Transfer, and the Covered
Products will not include, and in no event will the Seller License extend to,
any other products, processes or services of (x) a Permitted Transferee and/or a
Second Permitted Transferee, (y) any affiliate (other than Seller) of such
purchaser or successor, or (z) any other person.

(3) Seller and/or Permitted Transferee, if applicable, shall, within ninety
(90) days after a Transfer (“Notice Period”), provide Purchaser with written
notice of such Transfer, which notice will contain: (i) the effective date of
the Transfer, (ii) a description of the transaction through which the Transfer
occurred, and (iii) detailed information regarding the respective products,
processes and services of Seller, the Permitted Transferee, the Second Permitted
Transferee and the purchasing entity (if applicable), as of the effective date
of the Transfer (“Notice”). The Seller License will immediately terminate in the
event that Seller and/or Permitted Transferee, if applicable, fails to provide
the Notice to Purchaser within the Notice Period; provided, however, that Seller
and/or Permitted Transferee, if applicable, shall have a one-time right to cure
such breach within thirty (30) days after receipt of written notice from
Purchaser of such breach by providing the Notice to Purchaser, and the Seller
License shall automatically be re-instated and valid as of the date that Seller
and/or Permitted Transferee, if applicable, provides such Notice to Purchaser.
Any subsequent failure to provide such Notice shall result in the automatic
termination of the Selier License.

(4) The Seller License will immediately terminate upon any attempted transfer
(by operation of law or otherwise) that is not in strict conformance with this
paragraph 4.5B, and any such attempted transfer will be void.

 

Page 2



--------------------------------------------------------------------------------

Exhibit H

Representations and Warranties of the Parties

 

I. Representations and Warranties of Seller

Seller hereby represents and warrants to Purchaser as follows that, as of the
Effective Date and as of the Closing:

A. Authority. Seller is a company duly formed, validly existing, and in good
standing under the laws of the jurisdiction of its formation. Seller has the
full power and authority and has obtained all third party consents, approvals,
and/or other authorizations required to enter into this Agreement and to carry
out its obligations hereunder, including, without limitation, the assignment of
the Assigned Patent Rights to Purchaser.

B. Title and Contest.

 

(i) Seller owns all right, title, and interest to the Assigned Patent Rights,
including, without limitation, all right, title, and interest to sue for
infringement of the Patents. Seller has obtained and properly recorded
previously executed assignments for the Patents as necessary to fully perfect
its rights and title therein in accordance with governing law and regulations in
each respective jurisdiction. The Assigned Patent Rights are free and clear of
all liens, claims, mortgages, security interests or other encumbrances, and
restrictions other than the license agreement set forth in Schedule H-1. There
are no actions, suits, investigations, claims, or proceedings threatened,
pending, or in progress relating in any way to the Assigned Patent Rights, other
than customary prosecution activities. Except for the nonexclusive licenses
listed on Schedule H-1 and the license granted as of the Closing under paragraph
4.4, there are no existing contracts, agreements, options, commitments,
proposals, bids, offers, or rights with, to, or in any person to acquire any of
the Assigned Patent Rights.

 

(ii) None of the research and development that led to the inventions which are
the subject of the Assigned Patent Rights and none of the technology or know-how
incorporated in those inventions were financed by any governmental institution
including the Office of the Chief Scientist of the Ministry of Industry, Trade
and Labor.

C. Existing Licenses and Obligations. There is no obligation imposed by a
standards- setting organization to license any of the Patents on particular
terms or conditions. Except for the nonexclusive license agreement listed in
Schedule H-1 and the license granted as of the Closing under paragraph 4.4, no
licenses under the Patents have been granted or retained by Seller, any prior
owner, or any inventor, and, after Closing, except for the nonexclusive license
agreement listed in Schedule H-1 and the license granted as of the Closing under
paragraph 4.4, none of Seller, any prior owner, or any inventor will retain any
or rights interest in the Assigned Patent Rights. The license agreement listed
on Schedule H-1 is not an exclusive grant or right and, except as expressly
noted on Schedule H-1, such license is nontransferable and nonsubllcensable.

D. Restrictions on Rights. Purchaser will not be subject to any covenant not to
sue or similar restrictions on its enforcement or, to Seller’s Knowledge,
enjoyment of the Assigned Patent Rights or the Abandoned Assets as a result of
any prior transaction related to the



--------------------------------------------------------------------------------

Assigned Patent Rights or the Abandoned Assets involving Seller or any prior
owner of any of the Assigned Patent Rights or the Abandoned Assets related to
the Assigned Patent Rights or the Abandoned Assets.

E. Validity and Enforceability. None of the Patents or the Abandoned Assets
(other than Abandoned Assets for which abandonment resulted solely from unpaid
fees and/or annuities or from a failure to respond to act in response to an
action issued by a patent office in the normal course) has ever been found
invalid, unpatentable, or unenforceable for any reason in any administrative,
arbitration, judicial or other proceeding, and, with the exception of publicly
available documents in the applicable patent office recorded with respect to
Patents, Seller does not know of and has not received any notice or information
of any kind from any source suggesting that the Patents may be invalid,
unpatentable, or unenforceable, other than prior art identified in the relevant
Deliverables. If any of the Patents are terminally disclaimed to another patent
or patent application, all patents and patent applications subject to such
terminal disclaimer are included in this transaction. To the extent “small
entity” fees were paid to the United States Patent and Trademark Office for any
Patent, such reduced fees were then appropriate because the payor qualified to
pay “small entity” fees at the time of such payment and specifically had not
licensed rights in the any Patent to an entity that was not a “small entity.”

F. Conduct. To Seller’s Knowledge, none of Seller, prior owner or their
respective agents or representatives have engaged in any conduct, or omitted to
perform any necessary act, the result of which would invalidate any of the
Patents or hinder their enforcement, including, without limitation,
misrepresenting the Patents to a standard-setting organization.

G. Enforcement. Seller has not put a third party on notice of actual or
potential infringement of any of the Patents or the Abandoned Assets. Seller has
not invited any third party to enter into a license under any of the Patents or
the Abandoned Assets, except for third party referenced in Schedule H-1. Seller
has not initiated any enforcement action with respect to any of the Patents or
the Abandoned Assets.

H. Patent Office Proceedings. None of the Patents has been or is currently
involved in any reexamination, reissue, interference proceeding, or any similar
proceeding, and no such proceedings are pending or threatened.

I. Fees. All maintenance fees, annuities, and the like due or payable on the
Patents have been timely paid. For the avoidance of doubt, such timely payment
includes payment of any maintenance fees for which the fee is payable (e.g., the
fee payment window opens) even if the surcharge date or final deadline for
payment of such fee would be in the future.

J. Abandoned Assets. To Seller’s Knowledge, according to each applicable patent
office, each of the Abandoned Assets has expired, lapsed, or been abandoned or
deemed withdrawn.

 

II. Representations and Warranties of Purchaser

Purchaser hereby represents and warrants to Seller as follows that, as of the
Effective Date and as of the Closing:

A. Purchaser is a limited liability company duly formed, validly existing, and
in good standing under the laws of the jurisdiction of its formation.

 

Page 2



--------------------------------------------------------------------------------

B. Purchaser has all requisite power and authority to (i) enter into, execute,
and deliver this Agreement and (ii) perform fully its obligations hereunder.

 

Page 3



--------------------------------------------------------------------------------

Schedule H-1 to Exhibit H

License Agreement with Sony effective September 1, 2005

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

Exhibit I

Publicity and Reporting

Limited Disclosures. Seller may make one public announcement contemporaneously
with the signing of this Agreement and one public announcement contemporaneously
with the Closing, which announcements will be substantially of the form set
forth in this Exhibit I. Seller shall submit any such proposed announcement to
Purchaser at least two (2) business days prior to its making such an
announcement for Purchaser’s review and approval, which approval shall not be
unreasonably withheld by Purchaser so long as such proposed announcement
substantially conforms to this Exhibit I. After the Effective Date, Seller shall
have the right to file the statement set forth on this Exhibit I with Seller’s
8-K filing with the Securities Exchange Commission (“SEC”) and to provide
information consistent with the statement in Seller’s 8-K or subsequent periodic
reports filed with the SEC. Seller and Purchaser agree that, to the extent the
SEC’s rules and regulations require Seller to file this Agreement with the SEC,
Seller shall initially file the Agreement without Exhibits, which Agreement
shall be filed as an exhibit at the time of the filing of Seller’s 8-K or next
periodic report on Form 10-Q or Form 10-K under the Securities Exchange Act of
1934. If SEC rules and regulations require filing of any Exhibits of this
Agreement or any portions thereof, then Seller agrees to request confidential
treatment for those Exhibits or portions thereof reasonably agreed to by Seller
and Purchaser and as permitted by the SEC pursuant to applicable laws and
regulations.

After execution by both parties:

NeoMagic Corporation announced today that it has signed an agreement to sell
selected patents and patent applications to [Purchaser] for net proceeds of
approximately $                     , subject to customary closing conditions.
The patents and patent applications sold relate to certain of NeoMagic’s
non-essential patents. NeoMagic will retain a worldwide, non-exclusive,
royalty-free license to use the technology covered by these patents and patent
applications for all of its current and future products.

At Closing:

NeoMagic Corporation announced today that it has completed the sale of selected
patents and patent applications to [Purchaser] for net proceeds of approximately
$                        . The patents and patent applications sold relate to
certain of NeoMagic’s non-essential patents. NeoMagic has retained a worldwide,
non-exclusive, royalty-free license to use the technology covered by these
patents and patent applications for all of its current and future products.

United States Securities and Exchange Commission Disclosure

Seller may include in its 8-K or subsequent periodic reports filed with the SEC,
the date of execution of the Agreement and the date of Closing. In addition,
Seller may include the following statements, as applicable, in such 8-K or
subsequent periodic reports:

“The Patent Purchase Agreement includes customary representations and warranties
for a transaction of this nature, including, without limitation, representations
and warranties regarding authority, title and validity.”



--------------------------------------------------------------------------------

“The foregoing description of the Patent Purchase Agreement is qualified in its
entirety by reference to the Patent Purchase Agreement attached hereto as
Exhibit     , and incorporated herein by reference. A copy of the press release
issued by the Company announcing the transaction was previously furnished in the
Company’s Current Report on 8-K filed with the Securities and Exchange
Commission on [date].”

If the Agreement is filed as an exhibit to Seller’s 8-K or next periodic report
on Form 10-Q or Form 10-K, Seller agrees to omit the Exhibits to the Agreement,
and place the following language on the page immediately following the signature
page of the Agreement:

“The following exhibits to the Patent Purchase Agreement have omitted in
accordance with item 601(b)(2) of Regulation S-K:

Exhibits

Exhibit A – Patents to be Assigned

Exhibit B-l – Assignment of Patent Rights

Exhibit B-2 – Assignment of Patent Rights

Exhibit C – Assignment of Rights in Certain Assets

Exhibit D – List of Initial Deliverables

Exhibit E – Common Interest Agreement

Exhibit F – Security Interest Addendum

Exhibit G – License Back to Seller

Exhibit H – Representations and Warranties of the Parties

Exhibit I – Publicity and Reporting

NeoMagic Corporation will furnish supplementally a copy of any omitted exhibit
to the Securities and Exchange Commission upon request, provided, however, that
it may request confidential treatment pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended, for any exhibits so furnished.”

 

Page 2



--------------------------------------------------------------------------------

TO:

  

NeoMagic Corporation

Steve Berry

3250 Jay Street

Santa Clara CA 95054-3309

FROM:

   Julia Ceffalo

DATE:

   2/19/2008

RE:

   Enclosed Amendment

 

Enclosed are your originals of the Amendment to the Patent Purchase Agreement
between NeoMagic Corporation and Faust Communications Holdings, LLC.

Thank you.



--------------------------------------------------------------------------------

AMENDMENT TO PATENT PURCHASE AGREEMENT

This AMENDMENT TO THE PATENT PURCHASE AGREEMENT (the “Amendment”) amends the
PATENT PURCHASE AGREEMENT (“Agreement”) entered into on January 17, 2008
(“Effective Date”) by and between NeoMagic Corporation, a Delaware corporation,
with an office at 3250 Jay Street, Santa Clara, CA 95054 (“Seller 1”) and
NeoMagic Israel Ltd., with an office at Beit Adar, 7 Giborai Israel St., POB
8506 New Industrial Zone, Netanya 42504, Israel (“Seller 2”) (Seller 1 and
Seller 2, individually and collectively, “Seller”) and Faust Communications
Holdings, LLC, a Delaware limited liability company, with an address at 1209
Orange Street, Wilmington, DE 19801 (“Purchaser”) as set forth herein.

 

  1. Except as explicitly defined herein, the capitalized terms used in this
Amendment shall have the meanings defined in the Agreement.

 

  2. The Exhibits A, B-l, and B-2 are hereby amended to incorporate additional
family members of assets listed in the original Exhibits A, B-l, and B-2. The
Exhibits A, B-l, and B-2 as revised shall be incorporated into the Agreement to
effect the originally contemplated transaction pursuant to Paragraphs 3.1 and
5.1 of the original Agreement.

 

  3. This Amendment is effective as of the Effective Date, and no amendment or
waiver of the Agreement other than that explicitly set forth herein shall be
inferred, and the terms and conditions of this Amendment shall be government by
and fully incorporated into the Agreement. The parties acknowledge and reaffirm
all of the terms and conditions of the Agreement.

In witness whereof, the parties have executed this Amendment as of the Effective
Date.

 

SELLER 1:     PURCHASER: NEOMAGIC CORPORATION    

FAUST COMMUNICATIONS

HOLDINGS, LLC

By:   /s/ Steven P. Berry     By:   /s/ T. Clayton Name:   STEVEN P. BERRY    
Name:   T. Clayton Title:   CFO     Title:   Authorized Person



--------------------------------------------------------------------------------

Amendment to Patent Purchase Agreement

SELLER 2:

 

NEOMAGIC ISRAEL LTD. By:   /s/ Steven P. Berry Name:   STEVEN P. BERRY Title:  
DIRECTOR OF NEOMAGIC ISRAEL, LTD.

 

Page 2



--------------------------------------------------------------------------------

Exhibit A, revised

PATENTS TO BE ASSIGNED

 

Patent or Application No.

   Country    Filing Date   

Title of Patent and First Named Inventor

6,975,553

(10/816,849)

   US    12/13/2005

(4/5/2004)

  

NONALIGNED ACCESS TO RANDOM ACCESS MEMORY

 

Georgiy Shenderovich

11/956,301    US    12/13/2007   

NONALIGNED ACCESS TO RANDOM ACCESS MEMORY

 

Georgiy Shenderovich

6,976,109

(10/414,310)

   US    12/13/2005

(4/16/2003)

  

MULTI-LEVEL AND MULTI-RESOLUTION BUS ARBITRATION

 

Georgiy Shenderovich

5,650,955

(08/698,627)

   US    7/22/1997

(8/16/1996)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY

INTERFACE

 

DEEPRAJ S. PUAR; RAVI

RANGANATHAN

5,703,806

(08/699,090)

   US    12/30/1997

(8/16/1996)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI

RANGANATHAN

6,041,010

(08/883,538)

   US    3/21/2000

(6/26/1997)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE PINS AND
ASSOCIATED POWER DISSIPATION

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN



--------------------------------------------------------------------------------

Amendment to Patent Purchase Agreement

 

Patent or Application No.

   Country    Filing Date   

Title of Patent and First Named Inventor

6,356,497

(09/467,942)

   US    3/12/2002

(12/21/1999)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN

6,771,532

(10/042,952)

   US    8/3/2004

(1/7/2002)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN

6,920,077

(10/803,783)

   US    7/19/2005

(3/18/2004)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN

7,106,619

(10/908,259)

   US    9/12/2006

(5/4/2005)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN

11/382,433    US    5/9/2006   

Graphics Controller Integrated Circuit without Memory Interface

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN

6,977,656

(10/604,524)

   US    12/20/2005

(7/28/2003)

  

TWO-LAYER DISPLAY-REFRESH AND VIDEO-OVERLAY ARBITRATION OF BOTH DRAM AND SRAM
MEMORIES

 

Hin-Kwai Lee

 

Page 2



--------------------------------------------------------------------------------

Amendment to Patent Purchase Agreement

 

Patent or Application No.

   Country    Filing Date   

Title of Patent and First Named Inventor

11/961,624    US    12/20/2007   

TWO-LAYER DISPLAY-REFRESH AND VIDEO-OVERLAY ARBITRATION OF BOTH DRAM AND SRAM
MEMORIES

 

Hin-Kwai Lee

6,987,961

(10/710,238)

   US    1/17/2006

(6/28/2004)

  

ETHERNET EMULATION USING A SHARED MAILBOX BETWEEN TWO PROCESSORS IN A FEATURE
PHONE

 

Sai K. Pothana

7,107,044

(10/904,336)

   US    9/12/2006 (11/4/2004)   

VIRTUALIZATION OF HARDWARE USER-INTERFACE USING A SHARED MAILBOX BETWEEN TWO
PROCESSORS IN A FEATURE PHONE

 

ZAIDI, SYED; KUMAR, SANDEEP; POTHANA, SAI K.

7,289,823

(10/904,337)

   US    10/30/2007(11/4/2004)   

VIDEO OVERLAY BUFFER MIRRORED THROUGH A SHARED MAILBOX BETWEEN TWO PROCESSORS IN
A FEATURE PHONE

 

KUMAR, SANDEEP; ZAIDI, SYED; POTHANA, SAI K.

7,002,627

(10/064,177)

   US    2/21/2006

(6/19/2002)

  

SINGLE-STEP CONVERSION FROM RGB BAYER PATTERN TO YUV 4:2:0 FORMAT

 

Philippe Raffy, Fathy Yassa

 

Page 3



--------------------------------------------------------------------------------

Amendment to Patent Purchase Agreement

 

Patent or Application No.

   Country    Filing Date   

Title of Patent and First Named Inventor

7,139,022

(10/065,899)

   US    11/21/2006
(11/27/2002)   

EDGE ENHANCER FOR RGB-BEYER TO YUV 4:2:0 CONVERTER WITH SHARPENED-Y FEEDBACK TO
U, V TRANSFORMER

 

Philippe Raffy

7,095,786

(10/248,348)

   US    8/22/2006

(1/11/2003)

  

OBJECT TRACKING USING ADAPTIVE BLOCK-SIZE MATCHING ALONG OBJECT BOUNDARY AND
FRAME-SKIPPING WHEN OBJECT MOTION IS LOW

 

Dan Schonfeld, Karthik Hariharakrishnan, Philippe Raffy, Fathy Yassa

7,142,600

(10/249,577)

   US    11/28/2006

(4/21/2003)

  

OCCLUSION/DISOCCLUSIO N DETECTION USING K-MEANS CLUSTERING NEAR OBJECT BOUNDARY
WITH COMPARISON OF AVERAGE MOTION OF CLUSTERS TO OBJECT AND BACKGROUND MOTIONS

 

Dan Schonfeld, Karthik Hariharakrishnan, Philippe

Raffy, Fathy Yassa

7,289,946

(10/604,879)

   US    10/30/2007
(8/22/2003)   

METHODOLOGY FOR VERIFYING MULTI-CYCLE AND CLOCK-DOMAIN-CROSSING LOGIC USING
RANDOM FLIP-FLOP DELAYS

 

Hin-Kwai Lee

 

Page 4



--------------------------------------------------------------------------------

Exhibit B-1, revised

ASSIGNMENT OF PATENT RIGHTS

For good and valuable consideration, the receipt of which is hereby
acknowledged, NeoMagic Corporation, a Delaware corporation, having offices at
3250 Jay Street, Santa Clara, CA 95054 (“Assignor”), does hereby sell, assign,
transfer, and convey unto Faust Communications Holdings, LLC, a Delaware limited
liability company, having an address at 1209 Orange Street, Wilmington, DE 19801
(“Assignee”), or its designees, all right, title, and interest that exist today
and may exist in the future in and to any and all of the following
(collectively, the “Patent Rights”):

(a) the provisional patent applications, patent applications and patents listed
in the table below (the “Patents”);

(b) all patents and patent applications (i) to which any of the Patents directly
or indirectly claims priority, (ii) for which any of the Patents directly or
indirectly forms a basis for priority, and/or (iii) that were co-owned
applications that incorporate by reference, or are incorporated by reference
into, the Patents;

(c) all reissues, reexaminations, extensions, continuations, continuations in
part, continuing prosecution applications, requests for continuing examinations,
divisions, registrations of any item in any of the foregoing categories (a) and
(b);

(d) all foreign patents, patent applications, and counterparts relating to any
item in any of the foregoing categories (a) through (c), including, without
limitation, certificates of invention, utility models, industrial design
protection, design patent protection, and other governmental grants or
issuances;

(e) all items in any of the foregoing in categories (b) through (d), whether or
not expressly listed as Patents below and whether or not claims in any of the
foregoing have been rejected, withdrawn, cancelled, or the like;

(f) inventions, invention disclosures, and discoveries described in any of the
Patents and/or any item in the foregoing categories (b) through (e) that (i) are
included in any claim in the Patents and/or any item in the foregoing categories
(b) through (e), (ii) are subject matter capable of being reduced to a patent
claim in a reissue or reexamination proceedings brought on any of the Patents
and/or any item in the foregoing categories (b) through (e), and/or (iii) could
have been included as a claim in any of the Patents and/or any item in the
foregoing categories (b) through (e);

(g) all rights to apply in any or all countries of the world for patents,
certificates of invention, utility models, industrial design protections, design
patent protections, or other governmental grants or issuances of any type
related to any item in any of the foregoing categories (a) through (f),
including, without limitation, under the Paris Convention for the Protection of
Industrial Property, the International Patent Cooperation Treaty, or any other
convention, treaty, agreement, or understanding;



--------------------------------------------------------------------------------

Amendment to Patent Purchase Agreement

(h) all causes of action (whether known or unknown or whether currently pending,
filed, or otherwise) and other enforcement rights under, or on account of, any
of the Patents and/or any item in any of the foregoing categories (b) through
(g), including, without limitation, all causes of action and other enforcement
rights for

 

  (1) damages,

 

  (2) injunctive relief, and

 

  (3) any other remedies of any kind

for past, current, and future infringement; and

(e) all rights to collect royalties and other payments under or on account of
any of the Patents and/or any item in any of the foregoing categories
(b) through (d).

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

5,650,955

(08/698,627)

   US   

7/22/1997

(8/16/1996)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN

5,703,806

(08/699,090)

   US   

12/30/1997

(8/16/1996)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI

RANGANATHAN

6,041,010

(08/883,538)

   US   

3/21/2000

(6/26/1997)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE PINS AND
ASSOCIATED POWER DISSIPATION

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN

6,356,497

(09/467,942)

   US   

3/12/2002

(12/21/1999

   GRAPHICS CONTROLLER INTEGRATED CIRCUIT

 

Page 2



--------------------------------------------------------------------------------

Amendment to Patent Purchase Agreement

 

Patent or Application No.

   Country   

Filing Date

  

Title of Patent and First Named Inventor

        

WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI

RANGANATHAN

6,771,532

(10/042,952)

   US   

8/3/2004

(1/7/2002)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI

RANGANATHAN

6,920,077

(10/803,783)

   US   

7/19/2005

(3/18/2004)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN

7,106,619

(10/908,259)

   US   

9/12/2006

(5/4/2005)

  

GRAPHICS CONTROLLER INTEGRATED CIRCUIT WITHOUT MEMORY INTERFACE

 

DEEPRAJ S. PUAR; RAVI RANGANATHAN

11/382,433

   US    5/9/2006   

Graphics Controller Integrated Circuit without Memory Interface

 

DEEPRAJ S. PUAR; RAVI

RANGANATHAN

6,977,656

(10/604,524)

   US   

12/20/2005

(7/28/2003)

  

TWO-LAYER DISPLAY- REFRESH AND VIDEO- OVERLAY ARBITRATION OF BOTH DRAM AND SRAM
MEMORIES

 

Hin-Kwai Lee

 

Page 3



--------------------------------------------------------------------------------

Amendment to Patent Purchase Agreement

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

11/961,624

   US    12/20/2007   

TWO-LAYER DISPLAY-REFRESH AND VIDEO-OVERLAY ARBITRATION OF BOTH DRAM AND SRAM
MEMORIES

 

Hin-Kwai Lee

6,987,961

(10/710,238)

   US   

1/17/2006

(6/28/2004)

  

ETHERNET EMULATION USING A SHARED MAILBOX BETWEEN TWO PROCESSORS IN A FEATURE
PHONE

 

Sai K. Pothana

7,107,044

(10/904,336)

   US   

9/12/2006

(11/4/2004)

  

VIRTUALIZATION OF HARDWARE USER-INTERFACE USING A SHARED MAILBOX BETWEEN TWO
PROCESSORS IN A FEATURE PHONE

 

ZAIDI, SYED; KUMAR, SANDEEP; POTHANA, SAI K.

7,289,823

(10/904,337)

   US   

10/30/2007

(11/4/2004)

  

VIDEO OVERLAY BUFFER MIRRORED THROUGH A SHARED MAILBOX BETWEEN TWO PROCESSORS IN
A FEATURE PHONE

 

KUMAR, SANDEEP; ZAIDI, SYED; POTHANA, SAI K.

7,002,627

(10/064,177)

   US   

2/21/2006

(6/19/2002)

  

SINGLE-STEP CONVERSION FROM RGB BAYER PATTERN TO YUV 4:2:0 FORMAT

 

Philippe Raffy, Fathy Yassa

7,139,022

(10/065,899)

   US   

11/21/2006

(11/27/2002)

   EDGE ENHANCER FOR RGB-BEYER TO YUV 4:2:0

 

Page 4



--------------------------------------------------------------------------------

Amendment to Patent Purchase Agreement

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

        

CONVERTER WITH SHARPENED-Y FEEDBACK TO U, V TRANSFORMER

 

Philippe Raffy

7,095,786

(10/248,348)

   US   

8/22/2006

(1/11/2003)

  

OBJECT TRACKING USING ADAPTIVE BLOCK-SIZE MATCHING ALONG OBJECT BOUNDARY AND
FRAME-

SKIPPING WHEN OBJECT MOTION IS LOW

 

Dan Schonfeld, Karthik Hariharakrishnan, Philippe Raffy, Fathy Yassa

7,142,600

(10/249,577)

   US   

11/28/2006

(4/21/2003)

  

OCCLUSION/DISOCCLUSION DETECTION USING K-MEANS CLUSTERING NEAR OBJECT BOUNDARY
WITH COMPARISON OF AVERAGE MOTION OF CLUSTERS TO OBJECT AND BACKGROUND MOTIONS

 

Dan Schonfeld, Karthik Hariharakrishnan, Philippe Raffy, Fathy Yassa

7,289,946

(10/604,879)

   US   

10/30/2007

(8/22/2003)

  

METHODOLOGY FOR VERIFYING MULTI-CYCLE AND CLOCK-DOMAIN-CROSSING LOGIC USING
RANDOM FLIP-FLOP DELAYS

 

Hin-Kwai Lee

Assignor represents, warrants and covenants that:

(1) Assignor has the full power and authority, and has obtained all third party
consents, approvals and/or other authorizations required to enter into this
Agreement and to carry out its obligations hereunder, including the assignment
of the Patent Rights to Assignee; and

 

Page 5



--------------------------------------------------------------------------------

Amendment to Patent Purchase Agreement

(2) Assignor owns, and by this document assigns to Assignee, all right, title,
and interest to the Patent Rights, including, without limitation, all right,
title, and interest to sue for infringement of the Patent Rights. Assignor has
obtained and properly recorded previously executed assignments for the Patent
Rights as necessary to fully perfect its rights and title therein in accordance
with governing law and regulations in each respective jurisdiction. The Patent
Rights are free and clear of all liens, claims, mortgages, security interests or
other encumbrances, and restrictions. There are no actions, suits,
investigations, claims or proceedings threatened, pending or in progress
relating in any way to the Patent Rights. There are no existing contracts,
agreements, options, commitments, proposals, bids, offers, or rights with, to,
or in any person to acquire any of the Patent Rights.

Assignor hereby authorizes the respective patent office or governmental agency
in each jurisdiction to issue any and all patents, certificates of invention,
utility models or other governmental grants or issuances that may be granted
upon any of the Patent Rights in the name of Assignee, as the assignee to the
entire interest therein.

The terms and conditions of this Assignment of Patent Rights will inure to the
benefit of Assignee, its successors, assigns, and other legal representatives
and will be binding upon Assignor, its successors, assigns, and other legal
representatives.

IN WITNESS WHEREOF this Assignment of Patent Rights is executed at Santa Clara,
CA on Feb. 13, 2008.

ASSIGNOR:

 

NeoMagic Corporation By:   /s/ Steven P. Berry

Name:

Title:

 

STEVEN P. BERRY

CFO

(Signature MUST be notarized)

STATE OF California        )

                                              ) ss.

COUNTY OF Santa Clara  )

On Feb. 13, 2008, before me, MARILYN CHIN, Notary Public in and for said State,
personally appeared STEVEN P. BERRY, personally known to me (or proved to me on
the basis of satisfactory evidence) to be the

 

Page 6



--------------------------------------------------------------------------------

Amendment to Patent Purchase Agreement

person whose name is subscribed to the within instrument and acknowledged to me
that he/she executed the same in his/her authorized capacity, and that by
his/her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

    Signature   /S/ Marilyn Chin       (Seal)

 

Page 7



--------------------------------------------------------------------------------

Exhibit B-2, revised

ASSIGNMENT OF PATENT RIGHTS

For good and valuable consideration, the receipt of which is hereby
acknowledged, NeoMagic Israel Ltd., having offices at Beit Adar, 7 Giborai
Israel St., POB 8506 New Industrial Zone, Netanya 42504, Israel (“Assignor”),
does hereby sell, assign, transfer, and convey unto Faust Communications
Holdings, LLC, a Delaware limited liability company, having an address at 1209
Orange Street, Wilmington, DE 19801 (“Assignee”), or its designees, all right,
title, and interest that exist today and may exist in the future in and to any
and all of the following (collectively, the “Patent Rights”):

(a) the provisional patent applications, patent applications and patents listed
in the table below (the “Patents”);

(b) all patents and patent applications (i) to which any of the Patents directly
or indirectly claims priority, (ii) for which any of the Patents directly or
indirectly forms a basis for priority, and/or (iii) that were co-owned
applications that incorporate by reference, or are incorporated by reference
into, the Patents;

(c) all reissues, reexaminations, extensions, continuations, continuations in
part, continuing prosecution applications, requests for continuing examinations,
divisions, registrations of any item in any of the foregoing categories (a) and
(b);

(d) all foreign patents, patent applications, and counterparts relating to any
item in any of the foregoing categories (a) through (c), including, without
limitation, certificates of invention, utility models, industrial design
protection, design patent protection, and other governmental grants or
issuances;

(e) all items in any of the foregoing in categories (b) through (d), whether or
not expressly listed as Patents below and whether or not claims in any of the
foregoing have been rejected, withdrawn, cancelled, or the like;

(f) inventions, invention disclosures, and discoveries described in any of the
Patents and/or any item in the foregoing categories (b) through (e) that (i) are
included in any claim in the Patents and/or any item in the foregoing categories
(b) through (e), (ii) are subject matter capable of being reduced to a patent
claim in a reissue or reexamination proceedings brought on any of the Patents
and/or any item in the foregoing categories (b) through (e), and/or (iii) could
have been included as a claim in any of the Patents and/or any item in the
foregoing categories (b) through (e);

(g) all rights to apply in any or all countries of the world for patents,
certificates of invention, utility models, industrial design protections, design
patent protections, or other governmental grants or issuances of any type
related to any item in any of the foregoing categories (a) through (f),
including, without limitation, under the Paris Convention for the Protection of
Industrial Property, the International Patent Cooperation Treaty, or any other
convention, treaty, agreement, or understanding;



--------------------------------------------------------------------------------

Amendment to Patent Purchase Agreement

(h) all causes of action (whether known or unknown or whether currently pending,
filed, or otherwise) and other enforcement rights under, or on account of, any
of the Patents and/or any item in any of the foregoing categories (b) through
(g), including, without limitation, all causes of action and other enforcement
rights for

 

  (1) damages,

 

  (2) injunctive relief, and

 

  (3) any other remedies of any kind

for past, current, and future infringement; and

(i) all rights to collect royalties and other payments under or on account of
any of the Patents and/or any item in any of the foregoing categories
(b) through (h).

 

Patent or Application No.

  

Country

  

Filing Date

  

Title of Patent and First Named Inventor

6,975,553

(10/816,849)

   US    12/13/2005 (4/5/2004)   

NONALIGNED ACCESS TO RANDOM ACCESS MEMORY

 

Georgiy Shenderovich

11/956,301

   US    12/13/2007   

NONALIGNED ACCESS TO RANDOM ACCESS MEMORY

 

Georgiy Shenderovich

6,976,109

(10/414,310)

   US   

12/13/2005

(4/16/2003)

  

MULTI-LEVEL AND MULTI-RESOLUTION BUS ARBITRATION

 

Georgiy Shenderovich

Assignor represents, warrants and covenants that:

(1) Assignor has the full power and authority, and has obtained all third party
consents, approvals and/or other authorizations required to enter into this
Agreement and to carry out its obligations hereunder, including the assignment
of the Patent Rights to Assignee; and

(2) Assignor owns, and by this document assigns to Assignee, all right, title,
and interest to the Patent Rights, including, without limitation, all right,
title, and interest to sue for infringement of the Patent Rights. Assignor has
obtained and properly recorded

 

Page 2



--------------------------------------------------------------------------------

Amendment to Patent Purchase Agreement

previously executed assignments for the Patent Rights as necessary to fully
perfect its rights and title therein in accordance with governing law and
regulations in each respective jurisdiction. The Patent Rights are free and
clear of all liens, claims, mortgages, security interests or other encumbrances,
and restrictions. There are no actions, suits, investigations, claims or
proceedings threatened, pending or in progress relating in any way to the Patent
Rights. There are no existing contracts, agreements, options, commitments,
proposals, bids, offers, or rights with, to, or in any person to acquire any of
the Patent Rights.

Assignor hereby authorizes the respective patent office or governmental agency
in each jurisdiction to issue any and all patents, certificates of invention,
utility models or other governmental grants or issuances that may be granted
upon any of the Patent Rights in the name of Assignee, as the assignee to the
entire interest therein.

The terms and conditions of this Assignment of Patent Rights will inure to the
benefit of Assignee, its successors, assigns, and other legal representatives
and will be binding upon Assignor, its successors, assigns, and other legal
representatives.

IN WITNESS WHEREOF this Assignment of Patent Rights is executed at Sanata Clara,
CA on Feb. 13, 2008

ASSIGNOR:

NeoMagic Israel Ltd.

 

By:   /s/ Steven P. Berry Name:   STEVEN P. BERRY Title:   DIRECTOR OF NEOMAGIC
ISRAEL, LTD.

ATTESTATION

The undersigned witnessed the signature of STEVEN P. BERRRY to the above
Assignment of Patent Rights on behalf NeoMagic Israel Ltd. and makes the
following statements:

1. I am over the age of 18 and competent to testify as to the facts in this
Attestation block if called upon to do so.

2. STEVEN P. BERRY proved to me on the basis of satisfactory evidence) and
appeared before me on Feb. 13, 2008 to execute the above Assignment of Patent
Rights on behalf of NeoMagic Israel Ltd.

3. STEVEN P. BERRY subscribed to the above Assignment of Patent Rights on behalf
of NeoMagic Israel Ltd.

 

Page 3



--------------------------------------------------------------------------------

Amendment to Patent Purchase Agreement

I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.

EXECUTED on Feb. 13, 2008 (date)

 

/S/ Marilyn Chin Print Name:   MARILYN CHIN

 

Page 4